241 S.W.3d 419 (2007)
In the Interest of R.D.P.
No. ED 89512.
Missouri Court of Appeals, Eastern District, Division Four.
December 18, 2007.
Sara Lambright, St. Louis, MO, for appellant.
Carolyn Whitehorn, Graham W. Labeaume, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
R.D.P. (hereinafter, "Defendant") appeals from the trial court's judgment finding him guilty of robbery in the first degree, Section 569.020 RSMo (2000). The trial court sentenced Defendant to commitment to the Division of Youth Services for appropriate placement and ordered him to pay five hundred dollars in restitution to the victim. Defendant raises one point on appeal, claiming the trial court erred in admitting the in-court and out-of-court identifications because they were a product of an unwarranted arrest and impermissible suggestive police line-up procedures.
We have reviewed the briefs of the parties and the record on appeal and find Defendant's allegation of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).